DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 recite the limitation "the other application" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun (US 2022/0121355).
As per claim 1, Yun teaches an information processing apparatus comprising: 
a processor (Yun, para.60, Fig.1, control unit 180); and 
a touch panel on which target data is displayed (Yun, para.54, Fig.1, display unit 150), 
wherein the processor is configured to add additional data to the target data after switching an operation mode from a view mode, in which the target data is uneditable, to an edit mode, in which the target data is editable (Yun, para.63, 164, edit mode allows add’l content to be set, viewer mode does not allow change), in response to an operator's action for adding the additional data to the target data in the view mode (Yun, Fig.3, para.67-70, inserting add’l content).
As per claim 2, Yun teaches the information processing apparatus according to claim 1, wherein in a case where the adding action includes designating a part of the target data (Yun, Fig.3, para.69-70, input received within main content), the processor adds the additional data in association with the designated part (Yun, para.79, trigger area set for add’l data).
As per claim 3, Yun teaches the information processing apparatus according to claim 2, wherein the target data is an electronic document having one or more pages (Yun, para.62-63, document including a plurality of pages); 
the designated part is a part within a page of the electronic document (Yun, Fig.3, para.69-70, input received within main content); 
the processor adds an additional data button in association with the part within the page of the electronic document (Yun, para.79, graphic object for trigger area set for add’l data); and 
the additional data is displayed when the additional data button is operated (Yun, Fig.13, para.177).
As per claim 6, Yun teaches the information processing apparatus according to claim 1, wherein the adding action is an action for designating image data (Yun, para.67, 73, 77,  Fig.3, image data 311); and the processor adds the image data to the target data (Yun, para.79, trigger area set for add’l data). 
As per claim 7, Yun teaches the information processing apparatus according to claim 2, wherein the adding action is an action for designating image data (Yun, para.67, 73, 77,  Fig.3, image data 311); and the processor adds the image data to the target data (Yun, para.79, trigger area set for add’l data). 
As per claim 8, Yun teaches the information processing apparatus according to claim 3, wherein the adding action is an action for designating image data (Yun, para.67, 73, 77,  Fig.3, image data 311); and the processor adds the image data to the target data (Yun, para.79, trigger area set for add’l data). 
As per claim 11, Yun teaches the information processing apparatus according to claim 6, further comprising a camera (Yun, para.53, Fig.1, camera 120), wherein the adding action is an action for acquiring the image data by using the camera (Yun, para.73,  Fig.3, image data 311).
As per claim 12, Yun teaches the information processing apparatus according to claim 7, further comprising a camera (Yun, para.53, Fig.1, camera 120), wherein the adding action is an action for acquiring the image data by using the camera (Yun, para.73,  Fig.3, image data 311).
As per claim 13, Yun teaches the information processing apparatus according to claim 8, further comprising a camera (Yun, para.53, Fig.1, camera 120), wherein the adding action is an action for acquiring the image data by using the camera (Yun, para.73,  Fig.3, image data 311).
As per claim 16, Yun teaches the information processing apparatus according to claim 6, wherein in a case where the operator, who is viewing the target data on a displaying application operating on the information processing apparatus, selects another application and then selects the displaying application again, the processor causes one or more pieces of image data acquired while the other application is being selected to be displayed as candidates of the additional data on the touch panel (Yun, para.72-73, application for generating content type selected and displays list of image data candidates for selection as add’l data). 
As per claim 17, Yun teaches the information processing apparatus according to claim 7, wherein in a case where the operator, who is viewing the target data on a displaying application operating on the information processing apparatus, selects another application and then selects the displaying application again, the processor causes one or more pieces of image data acquired while the other application is being selected to be displayed as candidates of the additional data on the touch panel (Yun, para.72-73, application for generating content type selected and displays list of image data candidates for selection as add’l data).
As per claim 18, Yun teaches the information processing apparatus according to claim 1, wherein in a case where the operator, who is viewing the target data on a displaying application operating on the information processing apparatus, opens a web page on a web browser and then selects the displaying application again, the processor adds an URL of the web page to the target data as the additional data (Yun, para.72-73, 76, browser application opened for selecting URL for selection as add’l data).
Claim 20 is similar in scope to clam 1, and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9-10, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2022/0121355) in view of Perrodin et al. (“Perrodin”, US 2013/0239049).
As per claim 4, Yun teaches the information processing apparatus according to claim 2, wherein the target data is an electronic document having one or more pages (Yun, para.62-63, document including a plurality of pages). However, Yun does not teach the processor to decide whether to add the additional data within a designated page including the designated part or add the additional data as a new page close to the designated page in accordance with an instruction from the operator. Perrodin teaches an apparatus for editing pages wherein options are displayed for deciding whether to add additional data within a designated page or add the additional data as a new page close to the designated page in accordance with an instruction from the operator (Perrodin, Fig.41, options 4145; para.281, images added in existing/new journal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Perrodin’s teaching with Yun’s apparatus in order to allow the user to decide where the additional content should be displayed.
As per claim 5, Yun teaches the information processing apparatus according to claim 2, wherein the target data is an electronic document having one or more pages (Yun, para.62-63, document including a plurality of pages). However, Yun does not teach the processor to add the additional data as a new page as a replacement for a designated page including the designated part and adds a designated page button to the new page and the designated page is displayed when the designated page button is operated. Perrodin teaches an apparatus for editing pages wherein the additional data is added as a new page as a replacement for a designated page including the designated part (Perrodin, para.199, combine pages replaces original page) and adds a designated page button to the new page and the designated page is displayed when the designated page button is operated (Perrodin, para.402, undo button). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Perrodin’s teaching with Yun’s apparatus in order to allow the user to return to the original page.
As per claim 9, the apparatus of Yun and Perrodin teaches the information processing apparatus according to claim 4, wherein the adding action is an action for designating image data (Yun, para.67, 73, 77,  Fig.3, image data 311); and the processor adds the image data to the target data (Yun, para.79, trigger area set for add’l data). 
As per claim 10, the apparatus of Yun and Perrodin teaches the information processing apparatus according to claim 5, wherein the adding action is an action for designating image data (Yun, para.67, 73, 77,  Fig.3, image data 311); and the processor adds the image data to the target data (Yun, para.79, trigger area set for add’l data). 
As per claim 14, the apparatus of Yun and Perrodin teaches the information processing apparatus according to claim 9, further comprising a camera (Yun, para.53, Fig.1, camera 120), wherein the adding action is an action for acquiring the image data by using the camera (Yun, para.73,  Fig.3, image data 311).
As per claim 15, the apparatus of Yun and Perrodin teaches the information processing apparatus according to claim 10, further comprising a camera (Yun, para.53, Fig.1, camera 120), wherein the adding action is an action for acquiring the image data by using the camera (Yun, para.73,  Fig.3, image data 311).
As per claim 19, Yun teaches the information processing apparatus according to claim 1, wherein the target data is an electronic document having one or more pages (Yun, para.62-63, document including a plurality of pages), however does not teach the processor to add the additional data as a new page at a position corresponding to a kind of the target data. Perrodin teaches an apparatus for editing pages wherein the processor adds the additional data as a new page at a position corresponding to a kind of the target data (Perrodin, Fig.41, options 4145; para.281, images added in existing journal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Perrodin’s teaching with Yun’s apparatus in order to allow the user to insert the additional content near associated data.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Tue/Thur-Fri 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177                                                                                                                                                                                                        
/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177